Smith, J. The appellees are respectively tbe widow and sole heir of John H. S. Rainey, who died in the year 1865, seized of the property in controversy — a house and lot in the town of Camden. The widow owned a life estate in the premises, the same having been allotted to her as part of her dower, and the reversion belonged to the heir. The lot was sold in February, 1871, to one Tufts, for non-payment of tbe taxes of 1869 andl870, amounting to $112.30. Tufts assigned his certificate of purchase to Daniel W. Fellows for tbe consideration of $350, and after tbe expiration of the time for redemption, a tax deed was executed to Fellows. Rainey’s widow and heir filed this bill against Fellows, charging that the purchase of Tufts’ certificate was in reality a redemption for them, Fellows acting as their trustee and taking an assignment only as security for the reimbursement of the amount advanced by him ; and that this amount had been refunded to him. The prayer was that the defendant be required to convey to them, and for an account of rents and profits. Eeliows died shortly after the service of process upon him, and the cause was revived against his administrator, widow and heirs at law. Their answer denied any relation of trust or confidence between the plaintiffs and Eel-1owts, alleged that he had bought for 1ns own benefit, and that no redemption had ever taken place. The evidence tended to show that, in the negotiations for the purchase of Tufts’ certificate, Eeliows represented himself as acting in the interest of Mrs. Eainey, stating that he had been requested by Hervey, her agent and brother-in-law, and also his partner in business, to redeem the property; and. that he desired to hold the tax title as security for a considerable sum of money which she owed him. Mr. Salle had afterwards proposed to buy the property of Eeliows, but he declined to sell, giving as a reason that he held it for the plaintiffs. As soon as Mrs. Eainey heard of the tax sale, she requested Hervey to redeem. And on the seventeenth of June, 1873, Hervey wrote her that he had paid Fellows $400 or upwards in redemption of the property. Hervey also testified to this payment. ■ The court found as facts proved that, an making the purchase of Tufts, Fellows was the agent of the plaintiffs, although he used his own money ; and that Hervey had afterwards refunded to him the amount so paid. It therefore canceled the tax deed and rendered judgment against the administrator of Eeliows for $671.23, the net rents after deducting taxes. And that decree is fairly suppoi’ted by the testimony. Fellows’ object in purchasing the lot doubtless was to secure a debt then due to himself from Mrs. Eainey. And if there were any proof in the record that this debt was unpaid, the purchase might perhaps be permitted to stand until the accruing rents should satisfy it. Rut it is not shown that Mrs. Rainey owed Eellows anything when the bill was filed. On the contrary Hervey testifies that in 1873, when his partnership with Eellows was dissolved., he, besides paying the $400 redemption money, assumed and paid Mrs. Rainey’s liabilities to his partner. Affirmed.